WR-83,492-01
                                                                                    COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                  Transmitted 6/25/2015 11:00:30 AM
                                                                                     Accepted 6/25/2015 1:34:43 PM
                                                                                                     ABEL ACOSTA
                         IN THE COURT OF CRIMINAL APPEALS                                                    CLERK
                              FOR THE STATE OF TEXAS
                                   AUSTIN, TEXAS                                       RECEIVED
                                                                                COURT OF CRIMINAL APPEALS
                                                                                       6/25/2015
                                                                                  ABEL ACOSTA, CLERK
EX PARTE                                           §
                                                   §
                                                   §       NO. WR-83,492-01
                                                   §
CHRISTOPHER ALLEN DAVIS                            §


                       APPLICANT’S MOTION TO WITHDRAW
                    APPLICATION FOR WRIT OF HABEAS CORPUS

TO THE HONORABLE JUDGES OF SAID COURT:

        NOW COMES, the Applicant, CHRISTOPHER ALLEN DAVIS, and submits this

Motion to Withdraw Application for Writ of Habeas Corpus. Applicant has decided not to

pursue this writ application.

                                                           Respectfully submitted,

                                                               /s/ Robert N. Udashen
                                                           ROBERT N. UDASHEN, P.C.
                                                           Bar Card No. 20369600

                                                           SORRELS UDASHEN & ANTON
                                                           2311 Cedar Springs Road
                                                           Suite 250
                                                           Dallas, Texas 75201
                                                           214/468-8100
                                                           214/468-8104 fax

                                                           Attorney for Applicant




Applicant’s Motion to Withdraw Application for Writ of Habeas Corpus - Page 1
                                 CERTIFICATE OF SERVICE

      I hereby certify that on the 25th day of June, 2015, a true and correct copy of
the above and foregoing Applicant’s Motion to Withdraw Application for Writ of
Habeas Corpus were electronically delivered to the Dallas County District Attorney’s
Office.

                                                              /s/ Robert N. Udashen
                                                           ROBERT N. UDASHEN, P.C.




Applicant’s Motion to Withdraw Application for Writ of Habeas Corpus - Page 2